Citation Nr: 9932728	
Decision Date: 11/19/99    Archive Date: 11/29/99

DOCKET NO.  97-00 226A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center 
in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to compensation benefits for bipolar disorder 
for the period from August 1, 1993, to November 13, 1995.

2.  Entitlement to an increased evaluation for bipolar 
disorder, currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason R. Davitian, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1971 to October 
1986.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an October 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO) in St. Paul, Minnesota, which 
reestablished the veteran's disability level at 30 percent 
for bipolar disorder, effective November 13, 1995.  During 
the pendency of the appeal, a July 1998 rating decision 
increased the evaluation to 50 percent, effective November 
13, 1995.

In a signed statement dated in March 1999, the veteran 
withdrew from appellate consideration by the Board, the issue 
of entitlement to an increased rating for bipolar disorder.  
However, at a personal hearing before the undersigned Board 
Member in June 1999, the veteran clarified that he wished to 
continue his appeal as to this issue.


FINDINGS OF FACT

1.  The veteran's claim for continued compensation benefits 
for bipolar disorder is determined to have been abandoned by 
his failure to report for VA examinations beginning in July 
1992.

2.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal for an increased 
evaluation for bipolar disorder has been obtained by the RO.

3.  Since November 13, 1995, the veteran's service-connected 
bipolar disorder has been manifested by no more than 
considerable social and occupational impairment, with reduced 
reliability and productivity.



CONCLUSIONS OF LAW

1.  Entitlement to compensation benefits for bipolar disorder 
for the period from August 1, 1993, to November 13, 1995, is 
denied.  38 C.F.R. §§ 3.158, 3.655 (1999).

2.  The schedular criteria for an evaluation in excess of 50 
percent for bipolar disorder have not been satisfied.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.132, 
Diagnostic Code 9206 (1996); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.130, Diagnostic Code 9432 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran maintains that his 30 percent evaluation for 
bipolar disorder should be reinstated for the period from 
August 1, 1993, to November 12, 1995.  He notes that the lack 
of medical evidence pertaining to his service-connected 
psychiatric disability for this time period was not a result 
of his own inaction but rather was the result of VA's failure 
to schedule examinations.  In addition, the veteran maintains 
that the current 50 percent evaluation assigned for his 
psychiatric disability does not adequately reflect the 
severity of that disability.  Therefore, a favorable 
determination has been requested.

Historically, a December 1986 rating decision granted the 
veteran service connection for dysthymic disorder, with an 
assigned evaluation of 30 percent, effective October 1986.  

In June 1992, the veteran was sent correspondence from the 
St. Paul RO informing him that arrangements were being made 
for a VA examination, to determine whether his service-
connected psychiatric disability had changed.  The 
correspondence informed him that he would be informed of the 
time and place of the examination, and that if he failed to 
keep the examination appointment without a good reason, his 
benefits might be reduced or discontinued.  The 
correspondence was sent to a post office box in [redacted], 
Minnesota, the veteran's most recent address then of record.  
The correspondence was returned to the RO undelivered, with a 
sticker stating that the forwarding time had expired.  

Documentation in the claims file provides that in July 1992, 
the veteran informed the VA medical center (VAMC) at St. 
Cloud that he would be out of state and would not be able to 
make his scheduled VA examination.  The documentation 
provides that the examination was canceled and the paper work 
was being returned to the RO.  A July 1992 rating decision 
confirmed and continued the veteran's evaluation.  

In July 1992, notice of the rating decision was sent to the 
same [redacted], Minnesota, post office box.  This correspondence 
also informed the veteran that because of his failure to 
report for the examination, VA planned to stop paying 
compensation benefits, effective October 1, 1992.  The 
correspondence requested that the veteran explain his failure 
to report, and inform the RO whether he was willing to report 
for another examination.  He was further advised that if he 
failed to report for a rescheduled examination, VA would stop 
paying his benefits, effective October 1, 1992.  The 
correspondence was returned to the RO undelivered, with a 
sticker stating that the forwarding date had expired.

An October 1992 deferred rating decision notes that it 
appeared that the veteran currently resided in Virginia, and 
his claims file was transferred to the RO in Roanoke, 
Virginia, so that an examination could be conducted.  

Correspondence dated in December 1992 from the Roanoke RO to 
the veteran's [redacted], Minnesota, post office box informed him 
that he was going to be scheduled for an examination to 
determine whether his disability had changed.  He was 
informed that his benefit payments might be lowered or 
stopped if he did not keep the appointment without a good 
reason.  

Documentation in the claims file provides that in December 
1992, the veteran failed to report for a scheduled VA 
psychiatric examination, and the examination was canceled.  

Correspondence from the Roanoke RO, dated in April 1993, 
informed the veteran that he had failed to report for a 
scheduled examination, and that as a result VA planned to 
stop paying benefits, effective July 1, 1993.  He was 
requested to inform the RO whether he was ready to report for 
an examination, and explain why he did not report for the 
December 1992 examination.  It was noted that if he failed to 
report for a rescheduled examination, VA would stop paying 
his benefits, effective July 1, 1993.  This correspondence 
was sent to a Virginia Beach address previously used by the 
veteran and was returned to the RO in May 1993.  A sticker 
noted that the Post Office had been unable to forward it.

August 1993 correspondence to the veteran's Virginia Beach 
address informed the veteran that his benefits had been 
stopped, effective August 1, 1993, due to his failure to 
report for a scheduled examination.  The correspondence was 
returned, with a sticker stating that the Post Office had 
been unable to forward it.  

In July 1996, the St. Paul RO received correspondence from 
the veteran that he had moved to Minnesota and wanted to have 
his claims file moved to the Ft. Snelling RO.  He said that 
he was not notified of any examination, and had been 
receiving treatment at the St. Cloud VAMC, which included a 
hospitalization beginning in July 1996.  

The October 1996 rating decision on appeal referred to the 
veteran's service-connected psychiatric disability as bipolar 
disorder.  It also reestablished evaluation of this service-
connected disability at 30 percent, effective November 13, 
1995.  A July 1998 rating decision increased the veteran's 
evaluation for bipolar disorder to 50 percent, effective 
November 13, 1995.

Evidence considered by these rating decisions consists in 
part of a November 1995 private outpatient treatment report 
from Stevens Community Memorial Hospital.  The veteran 
reported that over the prior 2 months, he had noticed 
increased low mood, fatigue, sleeping, mood swings and 
decline in personal relationships.  He was not currently on 
medication.  Objectively, the veteran's mood was depressed 
and his affect was blunted.  The veteran was prescribed 
Prozac.  

The report of a September 1996 VA examination provides that 
the veteran studied business at the Old Dominion University 
in Virginia, and graduated in 1989.  He had been working as 
executive director of a county economical improvement 
commission.  Subjectively, the veteran complained of restless 
sleep and a tendency to awaken feeling uneasy that could 
happen 3 or 4 times a night.  He noted that he always had 
suicidal ideation, but ignored it for the sake of his 
children.  He also reported erratic appetite, and that he did 
not have enough energy to do anything other than his job.  

Objectively, the veteran was well-groomed, alert, calm, and 
had a depressed mood.  There were no signs of psychosis and 
he denied visual or auditory hallucinations.  Concentration 
ability was described as adequate.  The Axis I diagnosis was 
bipolar disorder, depressed type, moderate; rule-out PTSD 
secondary to sexual and physical abuse; and poly-substance 
dependency, by history.  The Axis V GAF was 60/65.  

VA treatment records show that the veteran was admitted as an 
inpatient on July 3, 1996.  His private therapist recommended 
this course as the veteran was suicidal.  The veteran had 
experienced several events that contributed to his feeling of 
suicide, including the breakup of a meaningful relationship.  
During his hospitalization, he noted that his job did involve 
stress, as it entailed answering to a county commission board 
of 26 people.  He also said that he did his job well.  He 
noted that he had "some good and caring friends."  He was 
discharged on July 10, 1996 with a relevant Axis I diagnosis 
of bipolar disorder, most recent episode depressed, severe 
without psychotic features.  The Axis V GAF score was 50 
current, and 75 for the prior year.  

The veteran began VA outpatient treatment at that time.  He 
was started on medication and some months later it was noted 
that he began seeing a fee-basis therapist in his town.  
During a July 1996 VA outpatient session, he described a 
recent difficult outing with his mother, who apparently did 
not understand his current problems.  He continued to feel 
rejection from his recent breakup with a girlfriend.  The 
report of an October 1997 VA outpatient session, for 
evaluation of the veteran's medication, notes that on 
objective observation, the veteran had dysphoric mood and a 
more restricted affect that was still appropriate.  The 
assessment was: 1) GAF currently 40; 2) major depressive 
disorder, worse; and 3) dysthymic disorder.  An October 1998 
VA report of outpatient treatment notes that the veteran's 
GAF was currently 60.  The diagnosis was changed to bipolar I 
(rapid cycler) disorder, most frequent episode depressed 
without psychotic features.

Private outpatient treatment reports from the Prairie 
Counseling Center show that from April 1997 to March 1998 the 
veteran was seen for depression management.  Much of his 
treatment revolved around his lack of relationships and his 
loneliness.  Specifically, his dose of Prozac was increased 
in 1996, and it was noted that he was extremely depressed, 
with suicidal thoughts, in January 1998, and that there was a 
seasonal aspect to his disorder.  

In correspondence received in February 1998, the veteran 
asserted that when he canceled his July 1992 VA examination, 
he had asked the VA mental health clinic to reschedule an 
examination.  He said that he never told VA that he would be 
moving, only that he would be out of town on the date of the 
examination.  He states that the VA employee informed him 
that another examination would be rescheduled.  

The report of a June 1998 VA examination provides that the 
veteran reported taking 40 mg of Prozac daily and was seen in 
counseling.  He reported that during the winter, the 
counseling was once every 2 weeks, and during the summer it 
was monthly or more if needed.  The veteran reported that he 
had worked at his current job since September 1990, as a 
county economic developer, working 40-hour weeks.  He said 
that he was a salaried employee and as a result could take 
time off as necessary when exhausted from dealing with his 
depression.  He reported being unable to get involved 
socially with anyone at work.  He said that he tried to push 
himself at work because he was afraid of being fired.  

The veteran reported being divorced, and living with his 18-
year old daughter.  He said that he tried to go to some of 
her events at high school.  He said that he seldom visited 
people in their homes, or had visitors to his home.  He 
reported that he did not belong to any organization that held 
meetings, did not go out to do recreational activities, and 
did enjoy gardening.  

The veteran complained of feeling depressed much of the time, 
having trouble with sleeping 14 or 15 non-restful hours a day 
and still feeling worn out, and having feelings of guilt and 
self-criticism.  He said that even with Prozac, he felt quite 
depressed.  He reported that he found it difficult to enjoy 
himself, alternated between over-eating and skipping meals, 
and said that although he could concentrate at work he 
sometimes had to go home and take naps.  He said that when 
not at work, he had trouble with concentration.  He reported 
suicidal ideation, but denied suicidal plans.  It was noted 
that he had made suicide attempts in the past, the most 
recent 2 years earlier.  

The veteran also reported manic episodes in the past, where 
he felt as if the world was going too slow, he could not 
speak fast enough, and he became irritable and "giddy."  It 
was noted that during these episodes, the veteran got 
involved with activities with the potential for painful 
consequence.  

Diagnostic testing was performed, which showed that the 
veteran was in the extremely severe range of depressive 
symptoms.  Diagnostic testing also resulted in a pattern 
often indicating feelings of inferiority and insecurity, lack 
of self-confidence, and guilt about perceived failures.  The 
examiner offered that people with such a pattern have 
emotional apathy and often have suicidal ideation.  It was 
also indicated that such people were most comfortable when 
alone, and they lived a schizoid lifestyle.  

The final Axis I diagnosis was bipolar mood disorder, 
depressed type; and poly-substance dependence by history.  
The Axis V GAF score was 59, and the examiner noted moderate 
difficulty in social functioning and serious difficulty with 
mood.   

In August 1998, the veteran submitted evidence from his 
employer that he had worked there uninterrupted since 
September 1990.  Correspondence from the veteran's utility 
company in [redacted], Minnesota, provides that the veteran had 
opened an account there in October 1990.  Correspondence from 
the veteran's bank in [redacted] provides that the veteran was 
known to have had an account there, and have been a resident 
of [redacted], since October 1990.  

During a June 1999 hearing before a travel section of the 
Board, chaired by the undersigned Board member, the veteran 
testified that when he canceled his first VA examination in 
1992, he had assumed that it would be rescheduled.  He 
explained that he was a working single parent with a family 
crisis, and the need for another VA examination slipped his 
mind.  He did not know the compensation had been stopped, 
since recoupment of his Navy severance pay had not yet been 
completed.  He indicated that during the period from 1993 to 
1995, he was in a manic-depression phase.  He made it clear 
that he was not alleging that his service-connected 
psychiatric symptoms had interfered with his ability to 
contact VA.  He also explained that he had never intended to 
deceive, and that he was normally fastidious about keeping 
appointments.  

He said that he did not notice that his compensation was 
canceled until 1995, when so informed at a VAMC.  The veteran 
testified that he had moved from the Virginia Beach address 
in November 1989.  He stayed for 6 months with his mother at 
[redacted], then moved to [redacted].

The veteran said that he was at [redacted] in 1992.  The veteran 
said that he had never given the RO his [redacted] address, and 
had never received the July 1992 correspondence from the RO.  
He explained that the [redacted] post office box was his 
mother's, and he continued to use it to receive mail since it 
was only 12 miles from [redacted].  He said that he had never 
given VA any address other than the [redacted] post office box 
because he thought he was not going to receive actual 
benefits until around the year 2000, when his Navy severance 
pay had been recouped.  

The veteran explained that the problem may have been that he 
did not know that the Post Office had stopped forwarding his 
mail from the [redacted] post office box.  He said that he 
thought that either the Post Office would have forwarded his 
mail to [redacted], or would have delivered it to his mother's 
post office box, not return it to VA undelivered.  


I.  Entitlement to compensation benefits for bipolar disorder 
for the period from August 1, 1993, to November 13, 1995.

The VA has a duty to assist the veteran in the development of 
facts pertinent to a well-grounded claim.  38 U.S.C.A. § 
5107(a).  However, under 38 C.F.R. § 3.158, where evidence 
requested in connection with a claim for an increased 
evaluation or for the purpose of determining continued 
entitlement is not furnished within one year of the date of 
the request, the claim will be considered abandoned.  Where a 
veteran fails without adequate reason to respond to an order 
to report for a VA examination within one year from the date 
of the request and payments have been discontinued, the claim 
for such benefits will be considered abandoned.  

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination and a claimant, without good cause, fails to 
report for  such examination, or reexamination, action shall 
be taken in accordance with paragraph (b) or (c) of this 
section as appropriate. Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  
38 C.F.R. § 3.655.

When a claimant fails to report for a  reexamination and the 
issue is continuing entitlement, VA shall issue a 
predetermination notice advising the payee that payment for 
the disability or disabilities for which the reexamination 
was scheduled will be discontinued or, if a minimum 
evaluation is established in part 4 of this title or there is 
an evaluation protected under Sec. 3.951(b) of  this part, 
reduced to the lower evaluation.  Such notice shall also 
include the prospective date of discontinuance or reduction, 
the reason therefor and a statement of the claimant's 
procedural and appellate  rights.  The claimant shall be 
allowed 60 days to indicate his or her willingness to report 
for a reexamination or to present evidence that payment for 
the disability or disabilities for which the reexamination 
was scheduled should not be discontinued or reduced.  (2) If 
there is no response within 60 days, or if the evidence 
submitted does not establish continued entitlement, payment 
for such  disability or disabilities shall be discontinued or 
reduced as of the date indicated in the predetermination 
notice or the date of last payment, whichever is later.  Id.

With respect to resumption of ratings when the veteran 
subsequently reports for VA examination, such ratings will be 
governed by the provisions of 38 C.F.R. §§ 3.158 and 3.655.  
The period following the termination or reduction for which 
benefits are precluded by the cited regulations will be 
stated in the rating.  If the evidence is insufficient to 
evaluate disability during any period following the 
termination or reduction for which payments are not otherwise 
precluded, the rating will contain a notation reading 
"Evidence insufficient to evaluate from --- to --- ."  38 
C.F.R. § 3.330 (1999).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the burden is on VA to demonstrate that 
notice was sent to appellant's latest address of record, and 
that the appellant lacked adequate reason or good cause for 
failing to report for the scheduled examination.  Hyson v. 
Brown, 5 Vet. App. 262, 265 (1993).  However, the Court also 
stated that "[i]n the normal course of events, it is the 
burden of the veteran to keep the VA apprised of his 
whereabouts.  If he does not do so, there is no burden on the 
part of the VA to turn up heaven and earth to find him."  Id. 
at 265.  The Court has also held that the "duty to assist is 
not always a one-way street."  Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991).

A thorough review of the facts of this case leads the Board 
to the conclusion that VA fully complied with its duty to 
assist the veteran with his ongoing award of compensation for 
service connected bipolar disorder.  The facts show that the 
veteran was informed of the original July 1992 VA 
examination.  After he canceled it, the St. Paul RO attempted 
to give the veteran notice of his need to attend an 
examination, and the consequences if he failed to do so.  The 
veteran was also given notice of the proposed termination of 
his benefits.  Moreover, in doing so the St. Paul RO used the 
only address the veteran had provided, that in [redacted].  When 
the St. Paul RO personnel realized that the veteran was not 
receiving their correspondence, they sent the veteran's 
claims file to the Roanoke RO so that VA could correspond 
with his previous address.  Thereafter, the Roanoke RO 
attempted to provide the veteran the necessary notice of his 
need for a VA examination, the consequences of failing to 
report for a VA examination, and the proposed termination of 
his compensation benefits.

The Board recognizes the veteran's testimony, supported by 
documentation, that he had lived in [redacted] since 1990 and 
would have reported for another VA examination had one been 
scheduled.  However, during his testimony before the Board, 
the veteran also admitted that he had never informed VA of 
his [redacted] address.  Rather, he assumed that any mail sent to 
the [redacted] mailing address would be forwarded to him by the 
Post Office.  

Under these circumstances, the Board finds that the veteran 
abandoned his claim for continued compensation benefits for 
service-connected bipolar disorder, and that his benefits 
were properly terminated by VA after many diligent attempts 
to correspond with him.  In cases such as this, where the law 
is dispositive, the claim must be denied because of the 
absence of legal merit.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).  


II.  Entitlement to an evaluation in excess of 50 percent for 
bipolar disorder.

The Board first notes that the veteran's claim for an 
increased evaluation for bipolar disorder, effective November 
13, 1995, is reinstated, pursuant to the request he made 
before the undersigned Board member.  The Board also finds 
that this claim for an increased evaluation for bipolar 
disorder is plausible and thus well-grounded within the 
meaning of 38 U.S.C.A. § 5107(a); see Proscelle v. Derwinski, 
2 Vet. App. 629 (1992) (a claim of entitlement to an 
increased evaluation for a service-connected disability 
generally is a well-grounded claim).  The Board is satisfied 
that all relevant evidence has been obtained with respect to 
these claims and that no further assistance to the veteran is 
required in order to comply with the duty to assist mandated 
by statute.  Private and VA medical records have been 
obtained, and the veteran has been provided VA examinations.  

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes. 
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical histories and findings 
pertaining to the disability at issue.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4 (1999).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

"Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating."  38 C.F.R. § 4.7.

Under the provisions of the Rating Schedule in effect prior 
to November 7, 1996, a 50 percent evaluation for bipolar 
disorder is warranted by considerable impairment of social 
and industrial adaptability, and a 70 percent evaluation is 
warranted for bipolar disorder with symptomatology which is 
less than that required for a 100 percent evaluation, but 
which nevertheless produces severe impairment of social and 
industrial adaptability.  38 C.F.R. § 4.132.

Turning to the provisions of the Rating Schedule effective 
November 7, 1996, a 50 percent evaluation is warranted by 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130.

A 70 percent evaluation is warranted for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.  Id.

The Board notes that the veteran does have many serious 
symptoms as a result of his service-connected bipolar 
disorder: suicidal ideation and attempts, periods of 
depression and periods of manic "giddiness."  He does 
require medication and therapy.  However, based on a thorough 
review of the veteran's social and industrial functioning as 
shown by the record, the Board finds that the preponderance 
of the evidence is against an evaluation in excess of 50 
percent for the veteran's bipolar disorder.  

First, the veteran has been employed in the same professional 
position for nearly 10 years.  Although the veteran has 
complained of the employment difficulties presented by his 
bipolar disorder, he has not submitted any evidence that his 
bipolar disorder results in poor job performance or 
disciplinary actions.  In fact, he has said that he performs 
his job well.  

In addition, despite the veteran's complaints of loneliness 
due to his bipolar disorder, he is by his own accounts 
involved with his three children and his mother, and has 
proven the ability to be involved in interpersonal social 
relationships.  He has referred to good and caring friends.  
While the veteran has claimed that he does not socialize at 
work, his job does entail interaction with many other people 
on a professional level, including a supervising board of 26 
county commissioners.  

Finally, the veteran's GAF scores fail to support an 
evaluation of 70 percent for bipolar disorder.  According to 
the GAF Functioning Scale, a score of 40 represents some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure or irrelevant) OR major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).  DSM-IV;  38 C.F.R. § 4.125 (1999).

Also, a score between 51 and 60 represents moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) OR moderate difficulty in social occupational, 
or school functioning (e.g., few friends, conflicts with 
peers or co-workers) (emphasis in original).  A score of 
between 61 and 70 represents some mild symptoms (e.g., 
depressed mood and mild insomnia) OR some difficulty in 
social occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships (emphasis in original).  A score of between 71 
and 80 means that if symptoms are present, they are transient 
and expectable reactions to psychological stressors (e.g., 
difficulty concentrating after family argument) no more than 
slight impairment in social, occupational, or school 
functioning (e.g., temporarily falling behind in schoolwork).  
Id.

With one exception, the October 1997 GAF score of 40, during 
the appeal period the veteran's scores have ranged from 50 to 
75.  This means that with only one exception, the veteran's 
bipolar disorder has generally resulted in only moderate and 
mild symptoms, or even symptoms that were transient and 
expectable reactions to psychological stressors.  Such 
functioning does not satisfy the criteria for a 70 percent 
evaluation, under the old or new criteria.

In light of the above, the Board finds that the preponderance 
of the evidence is against the veteran's claim for an 
evaluation in excess of 50 percent for bipolar disorder, 
effective November 13, 1995.


ORDER

Entitlement to compensation benefits for bipolar disorder for 
the period from August 1, 1993, to November 13, 1995, is 
denied.

Entitlement to an evaluation in excess of 50 percent for 
bipolar disorder is denied.



		
	U. R.  POWELL
	Member, Board of Veterans' Appeals



 

